997 So. 2d 522 (2008)
Robert L. BURROUGHS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-6161.
District Court of Appeal of Florida, First District.
December 31, 2008.
Nancy A. Daniels, Public Defender, and Gail E. Anderson, Assistant Public Defender, for Appellant.
Bill McCollum, Attorney General; Michael T. Kennett and Thomas D. Winokur, Assistant Attorneys General, for Appellee.
PER CURIAM.
Robert Burroughs, Appellant, challenges his conviction and sentence for second-degree murder, arguing that the trial court fundamentally erred in giving the standard jury instruction for the lesser-included offense of manslaughter by act because it erroneously includes the provision that the defendant intended to cause the victim's death. For the reasons expressed in Montgomery v. State, No. 1D07-4688 (Fla. 1st DCA Dec. 31, 2008), we agree. Accordingly, Appellant's conviction and sentence for second-degree murder is REVERSED and REMANDED for a new trial consistent with this Court's opinion in Montgomery.
BROWNING, C.J., BARFIELD, and LEWIS, JJ., concur.